Citation Nr: 1759609	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 20 percent from July 1, 1961, to September 26, 1994, for a chronic gastrointestinal disability.


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which assigned a 20 percent disability rating for the Veteran's duodenal ulcer, effective February 14, 1957.

In an October 1999 decision, the Board, in relevant part, denied entitlement to a rating in excess of 20 percent for duodenal ulcer from February 1957, to April 7, 1959, and from July 1, 1961, to September 26, 1994.  The Board assigned a 40 percent rating from April 8, 1959, to March 8, 1961.

The Veteran appealed the decision.  In January 2001, the VA Office of General Counsel filed a motion for remand of the Board's October 1999 decision due to the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  In July 2001, the United States Court of Appeals for Veterans Claims (Court) granted the VA General Counsel's motion, vacated the Board's October 1999 decision, and remanded the claim so that the Board could consider the impact of the VCAA upon the Veteran's claim.

Thereafter, in a June 2002 decision, the Board again denied entitlement to a rating in excess of 20 percent for duodenal ulcer from February 1957, to April 7, 1959, and from July 1, 1961, to September 26, 1994, and assigned a 40 percent rating for from April 8, 1959, to March 8, 1961. 

The Veteran appealed the Board's June 2002 decision.  In April 2003, pursuant to a Joint Motion for Remand (JMR), the Court vacated the portion of the Board's June 2002 decision which denied a rating in excess of 20 percent for duodenal ulcer from February 14, 1957, to April 7, 1959, and from July 1, 1961, to September 26, 1994.  The remaining issues on appeal were dismissed.

In January 2004, the Board remanded the case for compliance with the VCAA.  Thereafter, in a July 2005 decision, the Board denied entitlement to a rating in excess of 20 percent from February 14, 1957, to April 7, 1959, and from July 1, 1961, to September 26, 1994.  The Veteran appealed the Board's decision.

In an April 2007 memorandum decision, the Court vacated the Board's July 2005 decision to the extent that it denied a disability rating in excess of 20 percent for the period of July 1, 1961, to September 26, 1994, and remanded the matter to the Board.  However, the Court affirmed the Board's decision to the extent that it denied a disability rating in excess of 20 percent for the period of February 14, 1957, to April 7, 1957.

The case was remanded by the Board in April 2008 and October 2008.  Subsequently, in a November 2009 decision, the Board denied the claim.  

The Veteran submitted additional documentation and correspondence, including a motion to reconsider the November 2009 decision.  Such correspondence was liberally construed as correspondence alleging that the Veteran had been denied due process and noting that the Board's findings may have been unclear as to amendments in the disability rating criteria pertinent to his claim.  In a January 2011 rating decision, the Board vacated its November 2009 decision and again denied the claim.

The Veteran appealed the Board's January 2011 decision.  In May 2012, pursuant to a JMR, the Court vacated the portion of the Board's January 2011 decision which denied entitlement to a rating in excess of 20 percent for chronic gastrointestinal disability from July 1, 1961, to September 26, 1994.  In relevant part, the JMR agreed that the Board failed to discuss the diarrhea criterion of 38 C.F.R. § 4.114, Diagnostic Code 7348, despite the Veteran's contention that he had a long history of diarrhea.

Thereafter, this matter was remanded to the Agency of Original Jurisdiction (AOJ) by the Board in January 2013 and May 2013.  

In September 2015, the Board denied entitlement to a rating in excess of 20 percent for chronic gastrointestinal disability from July 1, 1961, to September 26, 1994.  The Veteran appealed the decision and in December 2016, the Court vacated the September 2015 denial and remanded the matter to the Board.  Specifically, the Court found that the Board failed to provide an adequate statement of the reasons and bases for discounting a February 2013 VA examination.  

The Veteran testified before a VA Decision Review Officer (DRO) at a January 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, the Board finds that a history of the Veteran's gastrointestinal symptomatology prepared by the Veteran would be very beneficial in determining the severity of his chronic gastrointestinal disability for the period on appeal.  Accordingly, the AOJ should invite the Veteran to provide such a record, and provide the Veteran with a VA examination to consider any information provided by the Veteran and assess the severity of the chronic gastrointestinal disability for the period on appeal.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting that he provide a detailed history of his gastrointestinal symptoms from July 1, 1961, to September 26, 1994.  Specifically, the Veteran should be asked to indicate the presence and frequency of the following symptoms, as well as any other symptoms identified by the Veteran:  nausea; sweating; circulatory disturbance after meals; diarrhea; hypoglycemic symptoms (to include excessive hunger, fatigue, lightheadedness, shakiness, heart palpitations, mental confusion, dizziness, and headaches); weight loss with malnutrition; anemia; exhaustion, flushing; and abdominal pain.  To the extent possible, the Veteran should be asked to note the presence and frequency of the aforementioned symptoms during the following periods:  July 1, 1961, to December 31, 1964; January 1, 1965, to December 31, 1969; January 1, 1970, to December 31, 1974; January 1, 1975, to December 31, 1979; January 1, 1980, to December 31, 1984; January 1, 1985, to December 31, 1989; and January 1, 1990, to September 26, 1994.  The Veteran should also state whether he experienced any incapacitating episodes due to gastrointestinal symptoms for the aforementioned periods and, if so, their frequency and average duration.  

2.  Then, schedule the Veteran with an appropriate examiner to assess the severity of his chronic gastrointestinal disability for the period of July 1, 1961, to September 26, 1994.  The examiner should be provided and review the claims file, including a copy of this Remand.  The examiner should also review the February 2013 VA examination, November 2013 addendum opinion, April 2015 Veterans Health Administration (VHA) opinion, and September 2015 Board decision.  The examiner should address the following:  

Determine the severity of the Veteran's chronic gastrointestinal disability for the period of July 1, 1961, to September 26, 1994.  The examiner should indicate the presence and severity of the following symptoms, as well as other symptoms attributable to the Veteran's chronic gastrointestinal disability identified by the examiner, from July 1, 1961, to September 26, 1994:  nausea; sweating; circulatory disturbance after meals; diarrhea; hypoglycemic symptoms (to include excessive hunger, fatigue, lightheadedness, shakiness, heart palpitations, mental confusion, dizziness, and headaches); weight loss with malnutrition; anemia; exhaustion, flushing; and abdominal pain.  

The examiner should consider and address any chronicle of gastrointestinal symptoms provided by the Veteran.  

If the examiner concludes that any of the aforementioned symptoms are not attributable to the Veteran's chronic gastrointestinal disability, to include the 1961 vagotomy and sub-total gastrectomy (Billroth II procedure), he or she should so state and explain why.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




